                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 OVIEDO MEDICAL CENTER, LLC,

                Plaintiff,                           CASE NO. 6:19-cv-01711-WWB-EJK
 v.

 ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
 D/B/A ADVENTHEALTH OVIEDO ER,

                Defendant.


                     DEFENDANT’S MOTION FOR ENTRY OF
                   STANDING ORDER ON DISCOVERY MOTIONS

       Defendant, Adventist Health System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER,

respectfully requests that Judge Kidd’s Standing Order on Discovery Motions (“Standing

Order”) be entered in this case, and states:

       1.      Significant written discovery has been served in this matter and although the

parties are conferring and continue to confer on objections to various discovery requests, it is

anticipated that motions to compel may be necessary to resolve all issues.

       2.      In the interest of Court efficiency and cost effectiveness for both the Court and

the parties, Defendant requests entry of the Standing Order in this matter.

       3.      Pursuant to Local Rule 3.01(g), counsel conferred on February 3, 2020, and

plaintiff’s counsel has no opposition this motion.

       Respectfully submitted this 5th day of February, 2020,

                                          /s/ Mayanne Downs
                                          Mayanne Downs
                                          Florida Bar No. 754900
                                          Primary: mayanne.downs@gray-robinson.com
                                      Secondary: kathy.savage@gray-robinson.com
                                      Michael J. Colitz, III
                                      Florida Bar No. 164348
                                      Primary: michael.colitz@gray-robinson.com
                                      Secondary: jessica.gonzalez@gray-robinson.com
                                      Jason Zimmerman
                                      Florida Bar No. 104392
                                      Primary: jason.zimmerman@gray-robinson.com
                                      Secondary: cindi.garner@gray-robinson.com
                                      GrayRobinson, P.A.
                                      301 E. Pine Street, Suite 1400 (32801)
                                      P.O. Box 3068
                                      Orlando, Florida 32802
                                      Telephone: (407) 843-8880
                                      Facsimile: (407) 244-5690

                                      Attorneys for Defendant,
                                      ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                      D/B/A ADVENTHEALTH OVIEDO ER

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 5, 2020, a true and correct copy of the

foregoing was filed through the CM/ECF system which will serve an electronic copy on:

                    Counsel for Plaintiff, Oviedo Medical Center LLC:

 Martin B. Goldberg, Esq.                       Dennis D. Murrell
 Emily L. Pincow, Esq.                          Elisabeth S. Gray
 Lash & Goldberg, LLP                           Brian McGraw
 Miami Tower                                    Middleton Reutlinger
 100 SE 2nd Street, Suite 1200                  401 S. Fourth Street, Suite 2600
 Miami, Florida 33131-2158                      Louisville, Kentucky 40202
 mgoldberg@lashgoldberg.com                     dmurrell@middletonlaw.com
 epincow@lashgoldberg.com                       egray@middletonlaw.com
                                                bmcgraw@middletonlaw.com


                                           /s/ Mayanne Downs
                                           Mayanne Downs
                                           Florida Bar No. 754900




                                            2
